Exhibit 10.24

 

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (this “Agreement”) made as of this 5 day of November
2018 (the “Effective Date”), by and between TODD A. CORRELL, with an address
located at c/o Broadsmart Florida, Inc., 1314 E. Las Olas Blvd. Suite 1044, Fort
Lauderdale, FL 33301 (“Correll”), THOMAS J. THARRINGTON, with an address located
at c/o Broadsmart Florida, Inc., 1314 E. Las Olas Blvd. Suite 1044, Fort
Lauderdale, FL 33301 (“Tharrington” and together with Correll, “Seller”), and
Broadsmart Florida, Inc., a corporation organized under the laws of the State of
Florida with its principal address located at 1314 E. Las Olas Blvd. Suite 1044,
Fort Lauderdale, FL 33301 (the “Company”), on one side, and NEXXIS INC., with an
address located at 48 South Service Road, Melville, NY 11747 (“Buyer”), on the
other side.

 

W I T N E S S E T H:

 

WHEREAS, Seller is the holder of an aggregate of 100 shares of common stock
(collectively, the “Shares”) of Broadsmart;

 

WHEREAS, the Shares represent one hundred percent (100%) of the issued and
outstanding shares of common stock of the Company;

 

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, the Shares upon the terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and upon the terms and conditions hereinafter set forth, the parties
hereto, intending to be legally bound, agree as follows:

 

1.       PURCHASE AND SALE OF THE SHARES. Upon the terms and conditions herein
contained, on the Closing Date (as hereinafter defined), Seller agrees to sell
to Buyer the Shares and Buyer agrees to purchase the Shares from Seller.

 

1.1       Purchase Price. The purchase price (collectively, the “Purchase
Price”) to be paid to Seller by Buyer for the purchase of the Shares shall be:

 

(a)       A cash payment of $12,500 (the “Cash Purchase Price”) on the Closing
Date by wire transfer of immediately available funds to accounts identified by
Seller to Buyer in equal amounts for Correll and Tharrington; and

 

(b)       Fifteen percent (15%) of the customer billing of the Company, not
including any taxes billed on client invoices, to be paid on a monthly basis
following the Closing Date during the respective terms of each of the Company’s
customer agreements for existing services provided the Company to its customers
(the “Profit-Sharing Purchase Price”); provided, however, that in the event
there is no customer agreement the Profit-Sharing Purchase Price shall be paid
for no more than five (5) years. The Profit-Sharing Purchase Price shall be paid
by wire transfer of immediately available funds to accounts identified by Seller
to Buyer in equal amounts for Correll and Tharrington.

 

(c)       Adjustments to Purchase Price Buyer will be entitled to offset any
losses relating to breaches of the representations, warranties and agreements of
Seller contained herein. The initial payment may be trued-up and adjusted based
on the initial first month of billing, as represented in Exhibit A attached
hereto.

 



1

 

 

 

1.2       Intentionally Left Blank.

 

2.       Intentionally Left Blank.

 

3.       CLOSING.

 

3.1       Time of Closing. The sale and purchase of the Shares (the “Closing”)
shall take place on or before November 5, 2018 (the “Closing Date”), unless
extended by mutual consent of the parties. On the Closing Date, Seller shall
deliver certificate(s) representing the Shares in the name of the Buyer (the
“Certificate”). Upon receipt of the Certificate, the Buyer shall pay the Cash
Purchase Price to the Seller by wire transfer on the Closing Date.

 

3.2       Closing Deliverables. Seller shall deliver to Buyer within 30 days of
the Closing Date those certain closing deliverables as set forth on Exhibit B
attached hereto.

 

4.       REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF SELLER AND COMPANY.
Seller and Company hereby represent and warrant to Buyer:

 

4.1       That Seller is the sole beneficial owner of the Shares.

 

4.2       The Shares sold hereunder have been duly authorized by the appropriate
corporate action of the Company.

 

4.3       Seller shall transfer title, in and to the Shares to Buyer free and
clear of all liens, security interests, pledges, encumbrances, charges,
restrictions, demands and claims, of any kind and nature whatsoever, whether
direct or indirect or contingent.

 

4.4       Broker’ or Finders’ Fees. No agent, broker, person or firm acting on
behalf of Seller is, or will be, entitled to any commission or brokers’ or
finders’ fees from any party in connection with any of the transactions
contemplated by this Agreement.

 

4.5       This Agreement has been duly authorized, executed and delivered by or
on behalf of Seller and, assuming due authorization, execution and delivery by
the Seller, constitute the valid and legally binding agreements of Seller,
enforceable against Seller in accordance with its terms.

 

4.6       Organization. The Company is a corporation duly organized and validly
existing under the laws of the state of Florida, with full power and authority
to own and operate the Company. The Company is duly qualified and in good
standing and is authorized to do business in those jurisdictions in which it
operates and such jurisdictions are the only jurisdictions in which such
qualification or authorization is required as a result of the operations of the
Company, and there has not been any claim by any other jurisdiction to the
effect that the Company is required to qualify or otherwise be authorized to do
business therein. Schedule 4.6 attached hereto lists each person that owns any
equity ownership interest in the Company, and accurately describes such person’s
capital stock or equity ownership interest in the Company.

 



2

 

 

 

4.7       Contracts. Schedule 4.7 lists all Contracts (oral or written) which
relate to or impact the Company or the purchased Shares, or to which the Company
is a party (in its own name or as successor in interest to any predecessor),
including, without limitation, any: (a) employment, management, consulting,
independent contractor or similar Contract; (b) Contract with any labor or trade
union or association; (c) bonus, pension, profit-sharing, retirement, stock
purchase, phantom stock, hospitalization, insurance or deferred compensation
Contract or any other Contract providing for or related to employee benefits of
any kind; (d) Contract with respect to the lease of property, whether real,
personal or mixed, whether as lessor or lessee; (e) Contract for the future
purchase or disposition of materials, assets, supplies, equipment or services;
(f) Contract evidencing or relating to any Indebtedness or creating any
Liability or any Lien on any Company asset or the Company; (g) Contract with
respect to any Proprietary Rights; (h) Contract not to compete in any line of
business or in any geographic area or otherwise restricting Company’s ability to
compete or engage in any type of business or other activity; (i) Contract for
capital expenditures; (j) Contract relating to the acquisition of any business
or assets or relating to the sale or disposition of any business or any assets
(excluding the purchase and sale of assets in the ordinary course of business);
(k) Contract evidencing ownership or other interest in real property or any
Contract for the purchase or sale of any interest in real property; (l) Contract
of any kind involving an amount in excess of Ten Thousand Dollars ($10,000); (m)
consignment, distributor, dealer, manufacturer’s representative, sales agency,
advertising representative or advertising or public relations Contract; and (n)
any other material Contract or any Contract not made in the ordinary course of
the business.

 

4.8       Financial Statements. Seller has delivered to Buyer the financial
statements and information described on Schedule 4.8-A (collectively, the
“Financial Statements”). The Financial Statements: (i) are complete, accurate
and not misleading with respect to the Company; (ii) accurately and fairly
present the financial position, results of operation of the Company as of the
dates of such Financial Statements; and (iii) are prepared in accordance with
U.S. Generally Accepted Accounting Principles. Except as set forth on Schedule
4.8-B, Company has no Liability, Indebtedness or obligation, absolute or
contingent (individually or in the aggregate), except Liabilities, Indebtedness
and obligations: (i) accurately disclosed in the Financial Statements; or (ii)
both (A) incurred in the ordinary course of business, consistent with past
practice, and (B) not individually in excess of Ten Thousand Dollars ($10,000)
or in the aggregate in excess of Fifty Thousand Dollars ($50,000). For purposes
of this Agreement, the term “Indebtedness” shall mean: (a) all Liabilities
(whether for interest, principal, fees, prepayment or other penalties or
otherwise) for borrowed money or indebtedness, or issued in substitution or
exchange for indebtedness or borrowed money, (b) all Liabilities evidenced by a
promissory note, bond, debenture, other debt security or any similar obligation,
(c) any lease payments under capital leases for which a person is liable,
contingently or otherwise, and any obligation, contingent or otherwise, for any
deferred purchase price, and (d) all guarantees (including, without limitation,
guarantees in the form of an agreement to repurchase or reimburse), endorsements
and other contingent Liabilities with respect to any indebtedness or Liabilities
described above; in each case, whether or not the same is or should be reflected
in a person’s financial statements.

 

4.9       Litigation; Compliance with Laws. There are no (and have not in the
past three (3) years been any) pending actions, suits, claims or proceedings
pending before any federal, state, local or foreign court, governmental
department, agency, regulatory authority, body, arbitrator, mediator or any
other similar authority (the “Governmental Authority”) to which the Company is a
party and which relates to the Company or the purchased Shares, or which could
otherwise reasonably been expected to result in a MAC if adversely decided, and
to Seller’s Knowledge, no such action, suit, claim or proceeding is threatened.
The Company is not subject to any unsatisfied judgment or award, order, writ,
injunction or decree of any Governmental Authority. The Company is not in
violation of and has not in the past violated any Law or Authorization, and the
Company and its products comply with and have all times in the past complied
with all Laws and Authorizations. Company has received no notification or
allegation from any person or Governmental Authority alleging or suggesting a
violation by Company or the Company of any Law. Schedule 4.9 lists all notices
and correspondence related to the Company that were received by Company from any
Governmental Authority within the last three (3) years.

 



3

 

 

 

4.10       Taxes. (a) The Company has filed all returns, declarations, reports
and statements required to be filed or sent by it prior to the Closing Date
relating to all federal, state, local and foreign taxes (“Taxes”), including,
without limitation, income, property, sales, use, franchise, added value,
Employees’ income withholding and social security taxes (collectively, the
“Returns”); (b) all Returns were and are complete and correct in all respects,
and prepared and filed in accordance with applicable Law; (c) Company has timely
paid all Taxes shown as due and payable on the Returns or otherwise due from
Company, together with any interest, penalties, assessments or deficiencies
related thereto; (d) there are no unpaid Taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction as of the Effective Date, and
the officers of the Company know of no basis for any such claim; and (e) none of
the Company’s tax returns is presently being audited by any taxing authority.
The Company has not executed a waiver with respect to the statute of limitations
relating to the assessment or collection of any foreign, federal, state or local
tax. All monies required to be withheld by the Company from its Employees for
income taxes, social security and other payroll taxes have been collected or
withheld and either paid to the appropriate governmental agencies, set aside in
accounts for such purpose or accrued, reserved against and entered upon the
books of the Company.

 

4.10       Insurance. Schedule 4.10 lists and describes (including, without
limitation, the nature of coverage, limits, deductibles, premiums and the loss
experience with respect to each type of coverage) all policies of insurance
maintained by the Company with respect to product recalls and product liability
claims related to Company (the “Insurance Policies”). Such Insurance Policies
are valid, outstanding and enforceable in accordance with their terms and all
premiums due thereon have been paid. Schedule 4.10 sets forth a summary of
information pertaining to all claims made by the Company at any time within the
past three (3) years under any Insurance Policy, and all claims which are
currently pending under any Insurance Policy. Except as set forth on Schedule
4.10, all of such claims have been satisfied or are being defended by an
insurance carrier.

 

 

4.11       Confidentiality.

 

(a)       Seller hereby agrees that it shall: (i) treat all Confidential
Information in a confidential manner; (ii) take all precautions with the
Confidential Information that it takes with its own confidential information,
which, at a minimum, shall be taking all steps reasonably necessary to insure
the maintenance of confidentiality; (iii) not use any of the Confidential
Information for its own or a third party’s benefit; (iv) keep strictly
confidential the terms of this Agreement and the related documents and (v) not
communicate or disclose, orally or in writing, any of the Confidential
Information to any person, either directly or indirectly, under any
circumstances without the prior written consent of Buyer. As used in this
Agreement, the term “Confidential Information” shall mean all information, data,
studies, forecasts, compilations, reports, interpretations, records, statements,
documents, notes, intellectual property, processes, ideas, techniques, methods,
products, services, research, development, distribution, purchasing, marketing,
selling, customers, suppliers or trade secrets (whether oral, written or
electronic) related to Buyer, the Company, or the purchased Shares.
Additionally, all information which Seller has a reasonable basis to believe to
be Confidential Information, or which Seller has a reasonable basis to believe
Buyer treats as Confidential Information, shall be deemed to be Confidential
Information. Notwithstanding the foregoing, information shall not be deemed to
be Confidential Information if it is generally known and publicly available,
without the fault of Seller. Notwithstanding the foregoing, Seller may use
Confidential Information to the extent necessary to create financial statements
for the pre-Closing periods, distribute such financial information to Seller’s
directors, officer, stockholders, and professional advisors, and complete and
file any tax returns that require the use of such Confidential Information.



4

 

 

 

(b) Seller hereby acknowledges that a violation of the confidentiality
provisions in this section of the Agreement would result in irreparable harm to
Buyer, and that damages would be an inadequate remedy. Seller, therefore, agrees
that in addition to all remedies at law, the Buyer shall be entitled to
equitable relief, including, but not limited to, the right to obtain an
injunction to secure the specific performance of the confidentiality provisions
in this section of the Agreement and/or to prevent a breach or contemplated
breach of the confidentiality provisions in this section of the Agreement,
without any requirement that Buyer post a bond as a condition of such relief.

 

4.12       Intellectual Property. Schedule 4.12 contains a complete and accurate
list of: (a) all Proprietary Rights owned or used by the Company; and (b) all
licenses and other rights granted by the Company to any third party with respect
to any Proprietary Rights, and all licenses and rights granted by any third
party to the Company with respect to any Proprietary Rights. The Company owns or
has the right to use pursuant to a valid and enforceable license all Proprietary
Rights. The Company has taken all necessary actions to maintain and protect the
Proprietary Rights which it owns or uses. Seller has no Knowledge that the
owners of any Proprietary Rights licensed to the Company have not taken all
necessary actions to maintain and protect the Proprietary Rights which are
subject to such licenses. The Company has not infringed any patents, trademarks,
copyrights, other intellectual property, other proprietary rights or other
similar items of any third party, and to the Knowledge of Seller, no third party
has infringed any Proprietary Rights of the Company. There are no claims pending
against the Company asserting the invalidity, misuse, unenforceability or
ownership of any Proprietary Rights owned or used by the Company, and (to
Seller’s Knowledge) no such claims are threatened. For purposes of this
Agreement, the term “Proprietary Rights” shall mean all of the following: (a)
patents, patent applications, patent disclosures and inventions (whether or not
patentable and whether or not reduced to practice) and any reissues,
continuations, continuations-in-part, revisions, extensions or reexaminations
thereof; (b) trademarks, service marks, trade dress, trade names and corporate
names and registrations, renewals and applications for registration thereof,
together with all goodwill associated therewith; (c) copyrights and renewals and
applications for registrations thereof; (d) computer software (including all
databases, data, documentation and source code); (e) trade secrets and other
confidential information; (f) applications and registrations for any of the
foregoing; (g) any other proprietary rights or intellectual property rights; (h)
copies and tangible embodiments thereof, in whatever form or medium; and (i) the
right to sue and collect for past infringement, wrongful disclosure, or
misappropriation of the foregoing.

 

4.13       Customers and Suppliers. Set forth on Schedule 4.13 is a list of the
names and addresses of the Company’s top ten (10) customers and suppliers for
the year-to-date and prior two (2) calendar years. There exists no actual or, to
the Knowledge of Seller, threatened termination, cancellation or limitation of,
or any significant modification or change in, the business relationship of the
Company with any customer or supplier of the Company.

 



5

 

 

 

4.14       Permits and Licenses. The Company possesses all filings, permits,
consents, authorizations, waivers, licenses, orders, franchises, certifications,
approvals and similar items of all third parties, including, without limitation,
all Governmental Authorities (collectively, the “Authorizations”), required for
it to own its assets and carry on its operations as currently conducted. All
such Authorizations are in full force and effect, and to Seller’s Knowledge, no
suspension or cancellation of any of them is threatened. Seller has no Knowledge
that any Authorization is likely to be cancelled or suspended or that any
additional Authorizations are likely to be necessary to be obtained by the
Company after the Closing. The Company is in compliance with all requirements,
standards and procedures related to such Authorizations. The Company has no
Authorizations other than its authority to do business in the State of New York.

 

4.15       Products Liability. There exists no pending or, to the Knowledge of
Seller, threatened action, suit, inquiry, proceeding or investigation by any
person or by or before any Governmental Authority relating to any product
manufactured, distributed or sold by the Company, and alleged to have been
defective or improperly designed or manufactured or in breach of any express or
implied product warranty. Schedule 4.15 lists and describes in detail all actual
or threatened actions, suits, inquiries, proceedings and investigations
occurring at any time in the five (5) years preceding the Closing Date by any
person or by or before any Governmental Authority relating to any product
manufactured, distributed or sold by the Company, and alleged to have been
defective or improperly designed or manufactured or in breach of any express or
implied product warranty. Schedule 4.15 contains (a) a specimen copy of each
form of written warranty covering products sold by the Company which has not yet
expired; and (b) a summary of the warranty expense incurred by the Company
during each of its last five (5) years. The Company has not made or granted any
oral warranties of any kind.

 

4.16       Inventories; Accounts Receivable; Accounts Payable. The Inventory of
the Company: (a) is in good, merchantable and useable condition; (b) is
reflected in the books and records of the Company at cost on a first in first
out basis; and (c) is of a quality and quantity useable in the ordinary course
of the Company’s operations, consistent with past practice. The Inventory
obsolescence, slow-moving or below standard quality policies of the Company are
appropriate for the nature of the products sold and the marketing methods used
by the Company, and the reserve for Inventory obsolescence, slow-moving and
below standard quality taken into account in the preparation of the Financial
Statements fairly reflects the amount of obsolete, slow-moving, below-standard
quality and advanced shelf life Inventory, as of the respective dates of such
Financial Statements. All of the Company’s accounts receivable are the result of
bona fide purchase and sale transactions in the ordinary course of business
consistent with past practice. As of the Effective Date there are no outstanding
accounts payable owed by the Company.

 

4.17       No Material Changes. Since January 1, 2017, there has not been any
change, event or condition suffered which has had or may have a material adverse
effect on the Company, its assets, operations, or condition (financial or
otherwise), properties, prospects, assets, liabilities or operations (a “MAC”).

 

4.18       Non-Competition; Non-Solicitation. Commencing on the date hereof and
ending on the last day of the Restricted Period (as defined below), Seller
covenants and agrees that it will not, without the Buyer’s prior written
consent, directly or indirectly, either on behalf of itself or on behalf of any
business venture, as an employee, consultant, partner, principal, stock holder,
officer, director, trustee, agent, or otherwise (other than on behalf of the
Buyer or its Affiliates):

 



6

 

 

 

(a)       be employed by, engage or participate in the ownership, management,
operation or control of, or act in any advisory, expert, consulting or other
capacity for, any entity or individual that competes with the business of the
Company as of the date hereof in the United States;

 

(b)        solicit or divert any business or any customer from the Company or
assist any person, firm, corporation or other entity in doing so or attempting
to do so;

 

(c)        cause or seek to cause any person, firm or corporation to refrain
from dealing or doing business with the Company or assist any person, firm,
corporation or other entity in doing so; or

 

(d)        hire, solicit or divert from the Company any of their respective
employees, consultants or agents who have, at any time during the immediately
preceding one (1) year period from the date hereof or during the Restricted
Period, been engaged by the Company, nor assist any person, firm, corporation or
other entity in doing so.

 

 

As used in this Agreement, “Restricted Period” means the period commencing on
the Closing Date and ending five (5) years from the Closing Date.

 

5.       REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF BUYER. Buyer hereby
represents, warrants and acknowledges to Seller:

 

5.1       That this Agreement has been duly authorized, executed, and delivered
by or on behalf of the Buyer and, assuming due authorization, execution and
delivery by Seller, constitutes the valid and legally binding agreement of the
Buyer, enforceable against the Buyer in accordance with its terms. The Buyer has
all requisite authority to enter into and perform its obligations under this
Agreement.

 

6.       POST-CLOSING COVENANTS.

 

6.1       Further Assurances. After the Closing, at the request of either party,
the other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement.

 

6.2       Disclosure Supplements. Between the date of this Agreement and the
Closing Date, the Company will promptly notify Buyer in writing (each, a
“Disclosure Supplement”) if the Company becomes aware of any fact or condition
that causes or constitutes a breach of any of the Company’s representations and
warranties as of the date of this Agreement, or if the Company becomes aware of
the occurrence after the date of this Agreement of any fact or condition that
would (except as expressly contemplated by this Agreement) cause or constitute a
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition; provided, however, that no such notice shall be deemed to be a
modification of any representation or warranty. During the same period, the
Company will promptly notify Buyer of the occurrence of any breach of any
covenant of the Company in this Section 6.

 



7

 

 

 

6.3       Corporate Existence. So long as Buyer beneficially owns any shares of
common stock of the Company, the Company shall maintain its corporate existence.

 

7.       INDEMNIFICATION.

 

7.1       Indemnification by Seller. Seller shall indemnify Buyer and its
members, managers, shareholders, officers, directors, employees and agents
(collectively, the “Buyer Indemnified Parties”) against and hold them harmless
from:

 

(a) All Liability resulting from, arising out of or related to: (i) any
inaccuracy in or breach of any representation, warranty or agreement of Seller
contained in this Agreement, any schedule to this Agreement, or any related
document, including, without limitation, any representation, warranty, agreement
or covenant contained in Sections 4 or 6 of this Agreement, or (ii) any breach
by Seller of any agreement or covenant of Seller contained in this Agreement,
any schedule to this Agreement, or any related document;

 

(b) Any imposition upon any of the Buyer Indemnified Parties of any Liability
related to the operation of the Company prior to the Closing;

 

7.2       Indemnification by Buyer. Buyer shall indemnify Seller and its
members, managers, shareholders, directors, officers, employees, and agents
against and hold them harmless from:

 

All Liability resulting from, arising out of or related to: (i) any inaccuracy
in or breach of any representation or warranty of Buyer contained in this
Agreement, any schedule to this Agreement, or any related document, including,
without limitation, any representation or warranty contained in Section 5 of
this Agreement, or (ii) any breach by Buyer of any agreement or covenant of
Buyer contained in this Agreement, any schedule to this Agreement, or any
related document; and

 

7.3       Duration of Indemnification Except as provided in Section 7.4, the
indemnification obligations set forth in this Section 7 shall survive the
Closing indefinitely.

 

MISCELLANEOUS

 

8.1       Binding Effect; Benefits. This Agreement shall inure to the benefit
of, and shall be binding upon, the parties hereto and their respective
successors and permitted assigns. Except as otherwise set forth herein, this
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto. Except as otherwise set forth herein, nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

8.2       Notices. All notices, requests, demands and other communications which
are required to be or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person, or upon
receipt after dispatch by certified or registered first class mail, postage
prepaid, return receipt requested, to the party to whom the same is so given or
made, to the addresses initially provided above (or such others as shall be
provided in writing hereinafter).

 



8

 

 

 

8.3       Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.

 

8.4       Headings. The section and other headings contained in this Agreement
are for reference purposes only and shall not be deemed to be a part of this
Agreement or to affect the meaning or interpretation of this Agreement.

 

8.5       Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.

 

8.6       Governing Law. This Agreement shall be construed as to both validity
and performance and enforced in accordance with and governed by the laws of the
State of Florida, without giving effect to the conflicts of law principles
thereof. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of Florida or in the federal courts located in the State of Florida. Both
parties and the individuals executing this Agreement agree to submit to the
jurisdiction of such courts and waive trial by jury. In the event that any
provision of this agreement or any related agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Agreement.

 

8.7       Severability. If any term or provision of this Agreement shall to any
extent be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby, and each term and provision of the Agreement shall be valid
and enforced to the fullest extent permitted by law.

 

8.8       Amendments. This Agreement may not be modified or changed except by an
instrument or instruments in writing executed by the parties hereto.

 

8.9       Termination.

 

(a) This Agreement may, by notice given prior to or at the Closing, be
terminated and the transactions contemplated herein may be abandoned:

 

(i) by Buyer or the Company if a material breach of any provision of this
Agreement has been committed by the other party and such breach has not been
waived or cured within ten (10) days after written notice thereof; or

 

(ii) by the mutual written consent of Buyer and Seller.

 

(b) Each Party’s right of termination under Section 8(a) is in addition to any
other rights it may have under this Agreement or otherwise, and the exercise of
a right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 8(a), all further obligations of the parties
under this Agreement will terminate; provided, however, that if this Agreement
is terminated by a party because of the breach of the Agreement by the other
party or because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of the other
party’s failure to comply with its obligations under this Agreement, the
terminating party’s right to pursue all legal remedies will the survive such
termination unimpaired; provided, further, that this Section 8(b) shall survive
any termination or expiration of this Agreement.









9

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date first above written.

 

SELLER:

 

_/s/Todd A. Correll ____________

Todd A. Correll

 

 

_/s/Thomas J. Tharrington ______

Thomas J. Tharrington

 

 

COMPANY:

 

BROADSMART FLORIDA, INC.

 

 

By:_ _/s/Todd A. Correll______

Name: Todd A. Correll

Title: CEO

 

 

BUYER:

 

NEXXIS INC.

 

 

By:_ /s/Charles M. Piluso______

Name: Charles M. Piluso

Title: CEO

 



10

 

 

Exhibit A

 

 

 



11

 

 

Exhibit B

 

Closing Deliverables

 

 



12



